                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


SHIANA K. BARBOSA,

                     Plaintiff,

v.                                                    Case No. 3:19-cv-1185-HES-JRK

HUMAN RESOURCES OFFICE
DODEA, LLOYD J. AUSTIN III,1
and JAY M. BURCHAM,

                     Defendants.


                                        ORDER

       This cause is before the Court on the Motion for Entry of Default by Clerk

(Doc. No. 15; “Motion”), filed May 6, 2021, in which Plaintiff requests that

default be entered against all Defendants. Upon review, the Motion is due to be

denied.

       Rule 4(i)(2) sets forth the rules governing service of process in cases in

which a plaintiff sues a United States agency or a United States officer in his

or her official capacity. In such cases, the plaintiff must: 1) serve the United

States; and, 2) “send a copy of the summons and of the complaint by registered




       1        Lloyd J. Austin III became the United States Secretary of Defense on January
22, 2021. Pursuant to Rule 25(d), Federal Rules of Civil Procedure (“Rule(s)”), Lloyd J. Austin
III is substituted for Mark T. Esper as a Defendant in this suit.
or certified mail to the agency, corporation, officer, or employee” being sued.

Fed. R. Civ. P. 4(i)(2). To serve the United States, the plaintiff must:

      (A)(i) deliver a copy of the summons and of the complaint to the
      United States attorney for the district where the action is brought–
      or to an assistant United States attorney or clerical employee whom
      the United States attorney designates in a writing filed with the
      court clerk–or

         (ii) send a copy of each by registered or certified mail to the civil-
         process clerk at the United States attorney’s office;

      (B) send a copy of each by registered or certified mail to the
      Attorney General of the United States at Washington, D.C.; and

      (C) if the action challenges an order of a nonparty agency or officer
      of the United States, send a copy of each by registered or certified
      mail to the agency or officer.

Fed. R. Civ. P. 4(i)(1).

      Here, Plaintiff has failed to properly effect service of process on

Defendants. First, Plaintiff has offered no proof that she has served the

Department of Defense Education Activity (DoDEA), Human Resources

Division. Second, Plaintiff sent Jay M. Burcham a copy of the summons and of

the complaint by certified mail pursuant to Rule 4(i)(2) on May 15, 2020, see

Affidavit of Service via Certified Mail (Doc. No. 14), filed November 9, 2020, but

she did not serve the United States under Rule 4(i)(1). Third, it appears Plaintiff

personally served Mark T. Ester (the United States Secretary of Defense at the

time of service) on November 5, 2019, see Affidavit of Service (Doc. No. 13), filed

November 9, 2020, but she failed to serve the United States.


                                        -2-
      Based on the foregoing, the Motion is due to be denied. Plaintiff shall

properly effect service of process on Defendants as failure to do so may result in

dismissal of her case for failure to prosecute. See Local Rule 3.10, United States

District Court, Middle District of Florida. In doing so, Plaintiff shall ensure that

a copy of the summons and of the complaint is sent by registered or certified

mail to the current United States Secretary of Defense, Lloyd J. Austin III. See

Fed. R. Civ. P. 4(i)(2).

      Accordingly, it is

      ORDERED:

      1.     The Motion for Entry of Default by Clerk (Doc. No. 15) is DENIED.

      2.     No later than July 6, 2021, Plaintiff shall effect service of process

on Defendants and file proof of such service.

      DONE AND ORDERED in Jacksonville, Florida on June 3, 2021.




bhc
Copies to:
Counsel of Record




                                        -3-
